DocuSign Envelope ID: C8894DBA-C0FC-4A83-BAC9-71EC54CFB982
                      Case 4:19-cv-04794-JST Document 31-1 Filed 11/06/19 Page 1 of 1




                                              Cal. Civ. Code 1780(d) Affidavit



                    1.      My residence is in San Mateo County, California.

                    2.      The nearest court where my TCPA and CLRA claims could both be heard is the

                            Northern District of California in San Francisco, California.

                    3.      Therefore, this court is the proper place for the trial of the action.

                    4.      I declare that the foregoing is true and correct under the laws of the State of

                            California and the United States of America.


                         11/6/2019
            DATED: ________________                          By: _________________________
                                                             ALLISON JAVITCH
                                                             Plaintiff
